
	
		I
		111th CONGRESS
		1st Session
		H. R. 1175
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Mr. Foster introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 10, United States Code, to authorize
		  taxpayers to designate a portion of their income tax payments to a National
		  Military Family Relief Fund to be used by the Secretary of Defense to assist
		  the families of members of the Armed Forces who are serving in, or have served
		  in, Iraq or Afghanistan.
	
	
		1.National Military Family
			 Relief Fund to assist families of members of the Armed Forces who are serving
			 in, or have served in, Iraq or Afghanistan
			(a)In
			 generalSubchapter I of
			 chapter 88 of title 10, United States Code, is amended by inserting after
			 section 1781b the following new section:
				
					1781c.National
				Military Family Relief Fund to assist military families
						(a)EstablishmentThere is established in the Treasury a
				fund, which shall be known as the National Military Family Relief
				Fund (in this section referred to as the Fund).
						(b)Credits to
				fundThere are hereby
				appropriated to the Fund in each fiscal year an amount equal to the amounts
				designated for deposit in the Fund under section 6098 of the Internal Revenue
				Code of 1986 in the taxable year ending in that fiscal year.
						(c)Use of
				FundThe Secretary of Defense
				shall use amounts in the Fund, without further specific authorization in law,
				to make grants to members of the Armed Forces who are serving in, or have
				served in, Iraq or Afghanistan to assist the families of such members.
						(d)Grant
				criteriaThe Secretary of
				Defense shall prescribe the criteria under which grant applications will be
				solicited and grants will be made and the purposes for which grants may be
				used.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by inserting after the item relating to section 1781b the
			 following new item:
				
					
						1781c. National Military Family Relief
				Fund to assist military
				families.
					
					.
			2.Designation of income
			 tax payments to National Military Family Relief Fund
			(a)In
			 generalSubchapter A of chapter 61 of the Internal Revenue Code
			 of 1986 (relating to information and returns) is amended by adding at the end
			 the following new part:
				
					IXDesignation of
				income tax payments to National Military Family Relief Fund
						
							Sec. 6098. Designation to National
				  Military Family Relief Fund.
						
						6098.Designation to
				National Military Family Relief Fund
							(a)In
				generalEvery individual
				(other than a nonresident alien), with respect to each taxpayer’s return for
				the taxable year of the tax imposed by chapter 1—
								(1)whose adjusted income tax liability for the
				taxable year is $1 or more may designate that a specified portion (not less
				than $1) of any overpayment of tax shall be paid over to, and
								(2)in addition to any payment of income tax
				liability, may make a contribution of an additional amount which shall be paid
				over to,
								the
				National Military Family Relief Fund, established under section 1781c of title
				10, United States Code.(b)Adjusted income
				tax liabilityFor purposes of subsection (a), the term
				adjusted income tax liability means, for any individual for any
				taxable year, the excess (if any) of—
								(1)the income tax
				liability (as defined in section 6096(b)) of the individual for the taxable
				year, over
								(2)any amount
				designated by the individual (and, in the case of a joint return, any amount
				designated by the individual’s spouse) under section 6096(a) for such taxable
				year.
								(c)Manner and time
				of designation and contributionA designation and contribution
				under subsection (a) may be made with respect to any taxable year—
								(1)at the time of
				filing the return of the tax imposed by chapter 1 for such taxable year,
				or
								(2)at any other time
				(after the time of filing the return of the tax imposed by chapter 1 for such
				taxable year) specified in regulations prescribed by the Secretary.
								Such
				designation shall be made in such manner as the Secretary prescribes by
				regulations except that, if such designation is made at the time of filing the
				return of the tax imposed by chapter 1 for such taxable year, such designation
				shall be made either on the first page of the return or on the page bearing the
				taxpayer’s signature.(d)Overpayments
				treated as refundedFor
				purposes of this title, any portion of an overpayment of tax designated under
				subsection (a) shall be treated as—
								(1)being refunded to
				the taxpayer as of the last date prescribed for filing the return of tax
				imposed by chapter 1 (determined without regard to extensions) or, if later,
				the date the return is filed, and
								(2)a contribution
				made by such taxpayer on such date to the United
				States.
								.
			(b)Clerical
			 amendmentThe table of parts
			 for subchapter A of chapter 61 of such Code is amended by adding at the end the
			 following new item:
				
					
						Part IX—Designation of income tax payments to National Military
				Family Relief Fund
						Sec. 6098. Designation to National Military Family Relief
				Fund.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
